Title: To James Madison from an Unidentified Correspondent, 27 September 1815
From: 
To: Madison, James


                    
                        State of Georgia, Hancock County, Sparta.September 27th. 1815
                        Honoured President,
                    
                    I presume to take the liberty of writing you a letter on a subject, which has and does at the present bear great weight on my mind, That is the treatment of the Soldiers of the 8th. Regt U S Infy., Since Major Daniel Appling has taken the command, delivered from Col. P Jack—Sometime about the first of last august, Major Appling to my certain knowledge has whiped soldiers since he has had the command of them for mere trivial crimes has given them from fifty to one hundred lashes, at a time merely for leaving the encampment or getting in a State of Intoxication, American

soldiers honour’d Sir, shall they or does the laws of the Ud,States even countenance their being punished, except by the sentence of a court martial, either Regimental or General. This is precisely the treatment or something like the treatment of American Prisoners at “Dartmour Prison” in Europe. The soldiers of this Regt. Sometimes get the paddle—sometimes, 25 to 50 and so on to one hundred licks with a board on their annas. Major Appling it is true fought bravely for his Country. But this has rais’d the man to think that he has Great power, and yet also how widely is he mistaken in thinking that all the honor is attached to himself, the Men—Soldiers, that were under his command at his victory—Done the execution though their names are not mentioned. Yet they are the Heroes as well as he the Hero, I believe Mayr Appling to be a good Man, yet good men err in some Cases—as he has done in the punishment of Soldiers in this most horrid, detestable Manner, Honour’d ruler is there not Some way to prevent the pursuance of this balefull practice of Stripping American Soldiers & whipping or paddling them. Can they not be allowed the priviledge of being tried by a Regmtl. or Genl. court martial like white men, and American Soldiers as their crimes may be & punish them according to the sentence of such Courts martia⟨l⟩.
                    Honour’d Sir It is to be hoped that there will be some measures taken to secure to the soldier his rights, as allowed by the laws of the U S. I am your honor’s most obedient, humble Servant. I do not ask these questions to receive an answer, It is merely for your Honor’s good consideration.
                    
                        
                            Once a SoldierNow a CitizenAnd a Republican
                        
                    
                